         Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 1 of 9                       FILED
                                                                                   2020 Jan-28 AM 09:01
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

ANTONIO CAMPBELL,                                           )
                                                            )
      Plaintiff,                                            )
                                                            )      Civil Action No.
vs.                                                         )
                                                            )
HONDA MANUFACTURING OF ALABAMA, LLC,                        )
and SECURITY ENGINEERS, INC.,                               )

      Defendants.


                                   COMPLAINT

                                 I. JURISDICTION

      1. This is a suit for relief from race discrimination instituted pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”) and 42

U.S.C. §1981 (“§1981”).       The jurisdiction of this Court is based on 28 U.S.C.

§§1331 and 1343(4).

      2. Plaintiff Antonio Campbell timely filed his charges of discrimination

against defendants Honda Manufacturing of Alabama, LLC and Security Engineers,

Inc. with the Equal Employment Opportunity Commission within 180 days after the

last act of discriminatory treatment. Plaintiff has further filed this complaint within

90 days after receipt of his right-to-sue notices.
         Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 2 of 9




                                   II. PARTIES

      3. Plaintiff Antonio Campbell (“Plaintiff”) is a United States citizen over the

age of nineteen and a resident of Chilton County, Alabama.

      4. Defendant Honda Manufacturing of Alabama, LLC (“Honda”) is an

Alabama limited liability company and was an “employer” under Title VII during the

events alleged in this case.

      5. Defendant Security Engineers, Inc. (“Security Engineers”) is a corporation

based in Alabama and was an “employer” under Title VII during the events alleged

in this case. Honda and Security Engineers are collectively referred to herein as

“Defendants.”

                                    III. FACTS

      6. Plaintiff is African-American.

      7. On or about June 26, 2019, Plaintiff went to the Honda plant in Lincoln,

Alabama.

      8. Plaintiff had been hired by a contractor to work at the Honda plant on a job

that was to last a month or so.

      9. Security Engineers provided security services for Honda there.

      10. Plaintiff and Scottie Hamilton, a Caucasian co-worker from the same

contractor, went through Honda’s safety training and took a safety test and drug test.

                                          2
         Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 3 of 9




      11. Plaintiff and Hamilton passed both and were waiting to get their badges

to be allowed entry into the plant to begin working.

      12. There were about 24 people in the room going through the same process.

      13. Plaintiff was the only African-American, the rest being Caucasian.

      14. Plaintiff had been given #13 and Hamilton #12.

      15. Plaintiff and Hamilton stepped outside the building.

      16. Plaintiff went outside to call home to check on a sick child.

      17. Hamilton was outside for about five minutes and went back in.

      18. Plaintiff went back in about three minutes after Hamilton.

      19. Walter Smith, a Caucasian security guard employed by Security Engineers,

had been sitting by the door Smith and Hamilton had gone through on the way out

and back in.

      20. When Plaintiff walked back in, Smith asked him what he was doing.

      21. Plaintiff told Smith that he had finished his testing and was waiting on his

badge.

      22. Smith pointed to a sign on the wall and asked Plaintiff if he could read.

      23. The sign said you could not leave during testing.

      24. Plaintiff told Smith that he had finished his testing and had an emergency

situation with a sick child at home and had to call and check on the child.

                                          3
          Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 4 of 9




      25. Smith told Plaintiff that he should make him leave, but that instead he was

going to make Plaintiff be the last one to go through.

      26. Plaintiff went back to the table he had been sitting at and sat down.

      27. Smith did not make Hamilton go to the end of the line.

      28. Rather, Smith allowed Hamilton to get his badge when his number was

called.

      29. A woman came out of the room where they gave the badges and called for

#13, Plaintiff’s number.

      30. Plaintiff got up and walked toward her.

      31. Smith came over and said that Plaintiff had to go to the end of the line for

going outside.

      32. The woman called for #14.

      33. Plaintiff gave his paperwork to Smith and told him that there apparently

was a problem and that he did not have time for “this shit.”

      34. Plaintiff walked back out the door.

      35. Josh Smitksy, the supervisor for Plaintiff’s contractor, was there.

      36. Plaintiff told Smitsky what had happened, and Smitsky went inside the

building.

      37. Smitsky returned with Smith and asked him what happened.

                                          4
         Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 5 of 9




      38. Smith said that Plaintiff had to go to the end of the line because he had

gone outside.

      39. Smitsky said that Plaintiff had had a medical emergency at home and had

to make a call.

      40. Smith said that Plaintiff was banned from the premises and had to leave.

      41. Smitsky asked if that meant that Plaintiff was permanently banned and

Smith said yes.

      42. Plaintiff left the premises and was allowed to return.

      43. Honda in fact permanently banned Plaintiff from its premises as a result

of this incident.

                           IV. CAUSES OF ACTION

                                    COUNT I

                                   TITLE VII

      44. Paragraphs 1-43 above are incorporated by reference.

      45. Defendants violated Plaintiff’s rights under Title VII by terminating his

employment at the Honda plant (or blocking his hire, whichever the case may be) and

banning him from future employment there because of his race.




                                         5
           Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 6 of 9




      46. Defendants were covered employers under Title VII as joint employers of

Plaintiff with his main employer for purposes of the law and/or because they

controlled Plaintiff’s access to employment at the Honda plant.

      47. To the extent Security Engineers operated independently of Honda, Honda

is labile for Security Engineers’ unlawful actions because (a) Security Engineers was

acting as agent for Honda and/or (b) Honda ratified Security Engineers’ unlawful

actions.

      48. Plaintiff’s race was a motivating factor in the employment decisions set

forth above.

      49. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, as well as emotional distress and mental

anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ acts as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by providing back-pay and other monetary losses, removing the ban against Plaintiff




                                         6
         Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 7 of 9




working at the Honda plant (or, alternatively, providing front-pay), and ordering

Defendants to pay compensatory and punitive damages as a jury may assess;

      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from further violation of Plaintiff’s rights under Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                    COUNT II

                                       §1981

      50. Paragraphs 1-43 above are incorporated by reference.

      51. Defendants violated Plaintiff’s rights under §1981 by terminating his

employment at the Honda plant (or blocking his hire, whichever the case may be) and

banning him from future employment there because of his race.




                                          7
           Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 8 of 9




      52. Defendants were covered under §1981 as joint employers of Plaintiff with

his main employer for purposes of the law and/or because they controlled Plaintiff’s

access to employment at the Honda plant.

      53. To the extent Security Engineers operated independently of Honda, Honda

is labile for Security Engineers’ unlawful actions because (a) Security Engineers was

acting as agent for Honda and/or (b) Honda ratified Security Engineers’ unlawful

actions.

      54. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, as well as emotional distress and mental

anguish.

      WHEREFORE, these premises considered, Plaintiff respectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendants’ acts as described

herein violated §1981;

      (ii) That the Court enter an Order requiring Defendants to make Plaintiff whole

by providing back-pay and other monetary losses, removing the ban against Plaintiff

working at the Honda plant (or, alternatively, providing front-pay), and ordering

Defendants to pay compensatory and punitive damages as a jury may assess;




                                         8
         Case 1:20-cv-00128-ACA Document 1 Filed 01/27/20 Page 9 of 9




      (iii)   That the Court grant Plaintiff a permanent injunction enjoining

Defendants, and their agents, employees, successors, and those acting in concert with

Defendants from further violation of Plaintiff’s rights under §1981;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate him for any adverse

tax consequences as a result of a judgment in his favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney’s fees, expert

witness fees, and expenses.

                                         Respectfully submitted,

                                         s/ Adam M. Porter
                                         Adam M. Porter
                                         Attorney for Plaintiff
                                         Adam M. Porter, LLC
                                         2301 Morris Avenue, Suite 102
                                         Birmingham, Alabama 35203
                                         Phone: (205) 322-8999
                                         Facsimile: (205) 402-4619
                                         Email: adam@adamporterlaw.com


              Plaintiff requests trial by struck jury.

                                         s/ Adam M. Porter
                                         Attorney for Plaintiff




                                            9
